Citation Nr: 0913155	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
January 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  

In a September 2008 statement, the Veteran requested a travel 
board hearing.  The Board remanded the matter on appeal in 
January 2009 to afford the Veteran a hearing.  Subsequently 
in a letter to VA dated in March 2009, the Veteran withdrew 
his request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The record does not include evidence corroborating the 
Veteran's claimed in-service stressors.

3.  Hepatitis C has not been shown to be casually or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  Hepatitis C was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in September 2003.  The letter 
addressed all of the notice elements, to include information 
specific to a claim for service connection for hepatitis C, 
and was sent prior to the initial unfavorable decision by the 
AOJ in November 2004.  Regarding the claim for PTSD, the 
letter noted that the VA had already received the Veteran's 
PTSD stressor statement.  Additionally, a December 2007 
letter specifically noted that the PTSD questionnaire must 
contain as much detail as possible about any alleged 
stressors, including a two month time frame during which they 
occurred.  This letter also provided the notice that 
addresses the relevant rating criteria and effective date 
provisions.  Although the December 2007 letter was provided 
after the initial adjudication, the claims were subsequently 
readjudicated in a July 2008 supplemental statement of the 
case (SSOC) in July 2008.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  Therefore, the Board finds that VA 
has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and Social Security 
Administration records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  The 
Veteran did not identify any private treatment to obtain.  

The Board acknowledges that the Veteran has not had VA 
examinations specifically for his claims on appeal.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the claim for PTSD because, as will be discussed below, 
his alleged stressors were not corroborated and without a 
corroborated stressor, service connection for PTSD cannot be 
granted.  38 C.F.R. § 3.304(f).  The Board also concludes 
that an examination is not needed for the claim for hepatitis 
C because no competent evidence has been submitted to 
indicate that hepatitis C is associated with an established 
event, injury, or disease in service.  Accordingly, it was 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claims for PTSD and hepatitis 
C in this case.  38 C.F.R. § 3.159(c)(4)(i).  VA has also 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
his claims.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the Veteran did not engage 
in combat with the enemy during active service nor did he 
serve in Vietnam in country.  The Veteran's duties as 
verified by service personnel records have not been 
recognized as combat-related.  In this regard, the Veteran's 
service records list his military occupational specialties as 
safety officer and pilot.  Further, his service records did 
not show that he received any awards or decorations 
indicative of combat service, such a Bronze Star with V 
Device or Purple Heart.  The Board does acknowledge that the 
Veteran has been awarded the National Defense Service Medal; 
however, this award is not indicative of combat.  As such, 
the Board finds that the Veteran is not shown to have engaged 
in combat with the enemy. 

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Initially in his undated 
PTSD stressor statement, the Veteran contended that he 
witnessed people being killed when flying in and out of 
Vietnam and Cambodia as a Marine transport and search and 
rescue pilot from July to October 1972.  After the claim was 
denied in November 2004 and the RO noted that there was no 
evidence in the Veteran's records that he served in Vietnam 
or that he served on a naval ship as he reported in his 
stressor statement, the Veteran contended in his February 
2005 notice of disagreement (NOD) that he never said he was 
in Vietnam or that he flew to Cambodia, only that this was 
his squadron's mission.  The Veteran stated that he was 
trained for a joint mission with South Korea called Golden 
Dragon.  He was supposed to go on a mission but got bumped by 
a pilot and the aircraft was shot down and everyone on board 
was killed except the pilots and crew chief.  The Veteran 
claims that he developed PTSD symptoms as a result of this 
incident.  

Regarding the Veteran's first stressor of witnessing people 
killed, as previously noted, the record reflected that he did 
not serve in Vietnam or Cambodia and there is no evidence 
that he witnessed people killed at any time during his period 
of service.  Moreover, the Veteran did not list the name of 
any person he allegedly saw being killed so corroboration 
attempts could be made.  Turning to his alleged stressor of 
guilt for being bumped from a flight, the Board notes that 
other than the Veteran's statements regarding the occurrence 
of the stressor, the claims folder, to include his service 
personnel records, does not contain any additional evidence 
of the event's actual happening.  The Veteran did not list 
the names of those allegedly killed in the aircraft crash, or 
an approximate time frame for its occurrence in order for 
attempts for corroboration.  Moreover, in May 2008, it was 
determined that the required information to corroborate the 
stressful events the Veteran described was insufficient to 
send to JSRRC and/or to conduct meaningful research of the 
NARA records.  The May 2008 letter detailed the attempts to 
obtain additional information from the Veteran.  Thus, the 
Board concludes that the Veteran's alleged stressors have not 
been corroborated, nor has sufficient information been 
provided to warrant further corroboration attempts.  

Additionally, the Veteran's service treatment records do not 
support his claim as they contain no evidence of PTSD.  
Importantly, his January 1974 separation examination was also 
negative for complaints, treatment, or diagnosis of PTSD, 
anxiety, depression or excessive worry, or nervous trouble of 
any sort.  

The Board acknowledges that the Veteran has VA diagnoses of 
PTSD.  However, in July 2000, the Veteran denied traumatic 
memories of Vietnam, which is inconsistent with his recent 
statements that he has experienced guilt and depressive 
symptoms since the alleged aircraft crash.  In any event, VA 
is unable to corroborate the Veteran's claimed in-service 
stressors, and his lay testimony is insufficient, standing 
alone, to establish service connection.  Cohen v. Brown, 10 
Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  
Further, the Veteran's diagnosis of PTSD has not been related 
specifically to any corroborated in-service event.  Thus, 
because the Veteran's diagnosis of PTSD was not based upon a 
corroborated in-service stressor, the claim for service 
connection for PTSD must be denied.  Although the Veteran 
might sincerely believe that he suffers from PTSD and it is 
related to his service, he is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to a corroborated stressor, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.

2.  Hepatitis C

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
hepatitis C.  The Veteran contends that he contracted 
hepatitis C from being exposed to blood from contact sports 
and injections during service.  In particular, in an April 
2005 statement, the Veteran alleged that he had fourteen 
stitches following an accident.

The Veteran's service treatment records are absent for 
complaints, treatment, or diagnoses of hepatitis C.  There 
was no indication that he had stitches as the result of an 
accident, or that he was exposed to blood while playing 
sports or at any other time.  Moreover, when asked whether he 
had or ever had hepatitis on his January 1974 separation 
report of medical history, the Veteran indicated that he had 
not. Thus, there was no showing of hepatitis C or exposure to 
blood during service.  

The first post-service diagnosis of hepatitis C was in 2002 
VA treatment records.  In a July 2002 VA treatment entry, the 
Veteran related that he was unsure how he contracted 
hepatitis C.  In August 2002, it was noted that the Veteran 
was treated in 1996 for alcohol and cocaine abuse.  In 
October 2002, his risk factors for hepatitis C were listed as 
exposure to blood products as a medic during the Vietnam War, 
but he denied intravenous drug use or tattoos.  A March 2003 
record reflected that the Veteran was a Marine helicopter 
pilot who airlifted troops into combat and removed the 
wounded.  As a result, he was exposed to a great deal of 
bloody body fluids and felt that in the course of his 
exposure he developed hepatitis C.  

Additionally in February and April 2003 statements, a VA 
doctor opined that the Veteran contracted hepatitis C from 
combat duty in Vietnam in 1973.  He added that the Veteran 
had a history of obtaining a vaccination using the pneumatic 
jet injectors, receiving gamma globulin during service, and 
was exposed to blood during combat and non-combat situations 
while on active duty.  

Although the VA doctor opined that the Veteran's combat duty 
was likely the source of his hepatitis C, the Board is not 
bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).  In this regard, as noted above during 
the discussion of the denial for service connection for PTSD, 
the Veteran was not shown to have combat duty, and he 
clarified that he did not have combat experience in a 
February 2005 statement.  Thus, the doctor's assertion that 
the Veteran was exposed to blood during combat situations is 
directly contradicted by the Veteran's service records and 
the Veteran himself.  Further, there is no evidence in the 
service treatment records that the Veteran was exposed to 
blood from contact from another person while playing sports, 
or in any other way for that matter.  Although the service 
treatment records show that the Veteran was given several 
immunizations, the section marked reactions to transfusions, 
drugs, sera, foods, allergens, etc. on the immunization 
record was blank.  Moreover, there is no indication that he 
was given gamma globulin during service or that there was 
contaminated from the immunizations02.  Additionally, the 
Veteran specifically indicated on his separation examination 
that he did not have a history of Hepatitis.  The Board 
affords the service treatment records more probative weight 
than the Veteran's more recent statements as they were 
recorded closer in time to the Veteran's service.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
can have greater probative value than history as reported by 
the veteran).  Therefore, the premise on which the doctor is 
basing his opinion is inconsistent with the more persuasive 
evidence of record.  A medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Thus, because the doctor's findings 
that the Veteran was exposed to blood during combat 
situations and non-combat situations have been rejected by 
the Board, the Board affords it little probative weight.  

In conclusion, the more persuasive evidence does not indicate 
an association between the Veteran's service and his current 
diagnosis of hepatitis C.  To the extent that the Veteran 
asserts that his hepatitis C is the result of his service, 
he, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service 
connection for hepatitis C must be denied.  38 C.F.R. 
§ 3.303.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for hepatitis C is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


